Citation Nr: 1634505	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for athlete's foot, including as due to exposure to toxic chemicals, groundwater contamination, and herbicides.

3. Entitlement to service connection for prostate cancer, including as due to exposure to toxic chemicals, groundwater contamination, and herbicides.


REPRESENTATION

Veteran represented by:	Mary M. Long, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.

ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, denied service connection for bilateral hearing loss, tinnitus, athlete's foot, low back disability, and prostate cancer.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2013, and a copy of the hearing transcript is of record.

In November 2014 and January 2016, the Board remanded the claims for further development.

The Board notes that in June 2016 the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) adjudication.  

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Substantial compliance with the Board's November 2014 and January 2016 remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran asserts that he developed pertinent disability as a result of his in-service exposure to Agent Orange as well as contaminated soil and ground water.  He has reported that his superior aboard his Navy ship took him ashore to meet his family and to show him around Guam.  He reported visiting both desert and polluted areas.  The Veteran did not think that he visited Andersen Air Force Base, but he could not remember the name of the Navy Base where his ship docked.  The Veteran has submitted an article entitled, "Public Health Assessment Andersen Air Force Base Yigo, Guam" published by the Department of Health and Human Services Agency for Toxic Substances & Disease Registry (ATSDR), which shows that dioxins have been detected in soil at the Anderson Air Force Base.  See 
http://www.Atsdr.cdc.gov/HAC/PHA/andersonlandp4.html; see also February 2012 Private Treatment Records, Exhibit 5. 

In both November 2014 and January 2016 remands, the Board noted that, while the record did not contain evidence of Agent Orange exposure in Guam, the record reflected possible exposure to contaminated soil and ground water.  Thus, the Board instructed the RO to obtain an opinion regarding whether the Veteran's disabilities were related to service, including possible exposure to contaminated soil and ground water in Guam.  The May 2015 VA examination report and March 2016 VA addendum opinion only addressed whether the Veteran's disabilities resulted from exposure to Agent Orange.  Thus, another opinion is required to ensure substantial compliance with the Board's remand directives.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including a copy of this Remand, to a VA physician for an opinion regarding the etiology of the low back disability, athlete's foot and prostate cancer.

The examiner must note the evidence of possible exposure to environmental contaminants in Guam, to include possible exposure to contaminated soil and ground water. The examiner should consider the article the Veteran submitted entitled, "Public Health Assessment Andersen Air Force Base Yigo, Guam" published by the Department of Health and Human Services Agency for Toxic Substances & Disease Registry (ATSDR), showing dioxins have been detected in soil at the Anderson Air Force Base.  See February 2012 Private Treatment Records, Exhibit 5. 

The examiner should then opine as to whether it is at least as likely as not (50 percent probability or greater) that low back disability, athlete's foot, and/or prostate cancer are related to environmental contaminants while on active duty.

2. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





